
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1834
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 20, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to expand
		  and improve the assistance provided to Indian tribe members, Alaska Natives,
		  and Native Hawaiians, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Business Development
			 Enhancement Act of 2009.
		2.Office of Native
			 American Affairs; Tribal Business Information Centers program
			(a)Associate
			 AdministratorSection 4(b)(1)
			 of the Small Business Act (15 U.S.C. 633(b)(1)) is
			 amended—
				(1)by striking
			 five Associate Administrators and inserting six Associate
			 Administrators; and
				(2)by inserting after vested in the
			 Administration. the following: One such Associate Administrator
			 shall be the Associate Administrator for Native American Affairs, who shall
			 administer the Office of Native American Affairs established under section
			 44..
				(b)EstablishmentThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)by redesignating
			 section 44 as section 45; and
				(2)by inserting after
			 section 43 the following:
					
						44.Office of Native
				American Affairs and Tribal Business Information Centers Program
							(a)Office of Native
				American Affairs
								(1)EstablishmentThere is established in the Administration
				an Office of Native American Affairs (hereinafter referred to in this
				subsection as the Office).
								(2)Associate
				AdministratorThe Office
				shall be administered by an Associate Administrator appointed under section
				4(b)(1).
								(3)ResponsibilitiesThe Office shall have the following
				responsibilities:
									(A)Developing and
				implementing tools and strategies to increase Native American
				entrepreneurship.
									(B)Expanding the access of Native American
				entrepreneurs to business training, financing, and Federal small business
				contracts.
									(C)Expanding outreach
				to Native American communities and marketing entrepreneurial development
				services to such communities.
									(D)Representing the
				Administration with respect to Native American economic development
				matters.
									(4)Coordination and
				oversight functionThe Office shall provide oversight with
				respect to and assist the implementation of all Administration initiatives
				relating to Native American entrepreneurial development.
								(5)Authorization of
				appropriationsTo carry out this subsection, there is authorized
				to be appropriated to the Administrator $2,000,000 for each of fiscal years
				2010 and 2011.
								(b)Tribal Business
				Information Centers Program
								(1)EstablishmentThe Administrator is authorized to operate,
				alone or in coordination with other Federal departments and agencies, a Tribal
				Business Information Centers program that provides Native American populations
				with business training and entrepreneurial development assistance.
								(2)Designation of
				centersThe Administrator
				shall designate entities as centers under the Tribal Business Information
				Centers program.
								(3)Administration
				supportThe Administrator may contribute agency personnel and
				resources to the centers designated under paragraph (2) to carry out this
				subsection.
								(4)Grant
				programThe Administrator is authorized to make grants of not
				more than $300,000 to centers designated under paragraph (2) for the purpose of
				providing Native Americans the following:
									(A)Business workshops.
									(B)Individualized
				business counseling.
									(C)Entrepreneurial
				development training.
									(D)Access to computer
				technology and other resources to start or expand a business.
									(5)RegulationsThe Administrator shall by regulation
				establish a process for designating centers under paragraph (2) and making the
				grants authorized under paragraph (4).
								(6)Definition of
				AdministratorIn this
				subsection, the term Administrator means the Administrator, acting
				through the Associate Administrator administering the Office of Native American
				Affairs.
								(7)Authorization of
				appropriationsTo carry out this subsection, there is authorized
				to be appropriated to the Administrator $15,000,000 for fiscal year 2010 and
				$17,000,000 for fiscal year 2011.
								(c)Definition of
				Native AmericanThe term Native American means an
				Indian tribe member, Alaska Native, or Native Hawaiian as such are defined in
				section 21(a)(8) of this
				Act.
							.
				3.Small Business
			 Development Center assistance to Indian tribe members, Alaska Natives, and
			 Native Hawaiians
			(a)In
			 generalSection 21(a) of the Small
			 Business Act (15 U.S.C. 648(a)) is amended by
			 adding at the end the following:
				
					(8)Additional grant
				to assist Indian tribe members, Alaska Natives, and Native Hawaiians
						(A)In
				generalAny applicant in an eligible State that is funded by the
				Administration as a Small Business Development Center may apply for an
				additional grant to be used solely to provide services described in subsection
				(c)(3) to assist with outreach, development, and enhancement on Indian lands of
				small business startups and expansions owned by Indian tribe members, Alaska
				Natives, and Native Hawaiians.
						(B)Eligible
				StatesFor purposes of subparagraph (A), an eligible State is a
				State that has a combined population of Indian tribe members, Alaska Natives,
				and Native Hawaiians that comprises at least 1 percent of the State’s total
				population, as shown by the latest available census.
						(C)Grant
				applicationsAn applicant for a grant under subparagraph (A)
				shall submit to the Administration an application that is in such form as the
				Administration may require. The application shall include information regarding
				the applicant’s goals and objectives for the services to be provided using the
				grant, including—
							(i)the capability of
				the applicant to provide training and services to a representative number of
				Indian tribe members, Alaska Natives, and Native Hawaiians;
							(ii)the location of
				the Small Business Development Center site proposed by the applicant;
							(iii)the required
				amount of grant funding needed by the applicant to implement the program;
				and
							(iv)the extent to
				which the applicant has consulted with local tribal councils.
							(D)Applicability of
				grant requirementsAn applicant for a grant under subparagraph
				(A) shall comply with all of the requirements of this section, except that the
				matching funds requirements under paragraph (4)(A) shall not apply.
						(E)Maximum amount
				of grantsNo applicant may receive more than $300,000 in grants
				under this paragraph for any fiscal year.
						(F)RegulationsAfter
				providing notice and an opportunity for comment and after consulting with the
				Association recognized by the Administration pursuant to paragraph (3)(A) (but
				not later than 180 days after the date of enactment of this paragraph), the
				Administration shall issue final regulations to carry out this paragraph,
				including regulations that establish—
							(i)standards relating
				to educational, technical, and support services to be provided by Small
				Business Development Centers receiving assistance under this paragraph;
				and
							(ii)standards
				relating to any work plan that the Administration may require a Small Business
				Development Center receiving assistance under this paragraph to develop.
							(G)Advice of local
				tribal organizationsA Small Business Development Center
				receiving a grant under this paragraph shall request the advice of a tribal
				organization on how best to provide assistance to Indian tribe members, Alaska
				Natives, and Native Hawaiians and where to locate satellite centers to provide
				such assistance.
						(H)DefinitionsIn
				this paragraph, the following definitions apply:
							(i)Indian
				landsThe term Indian lands has the meaning given
				the term Indian country in
				section
				1151 of title 18, United States Code, the meaning given the
				term Indian reservation in
				section
				151.2 of title 25, Code of Federal Regulations (as in effect on
				the date of enactment of this paragraph), and the meaning given the term
				reservation in section 4 of the Indian Child Welfare Act of 1978
				(25 U.S.C.
				1903).
							(ii)Indian
				tribeThe term Indian tribe means any band, nation,
				or organized group or community of Indians located in the contiguous United
				States, and the Metlakatla Indian Community, whose members are recognized as
				eligible for the services provided to Indians by the Secretary of the Interior
				because of their status as Indians.
							(iii)Indian tribe
				memberThe term Indian tribe member means a member
				of an Indian tribe (other than an Alaska Native).
							(iv)Alaska
				NativeThe term Alaska Native has the meaning given
				the term Native in section 3(b) of the Alaska Native Claims
				Settlement Act (43
				U.S.C. 1602(b)).
							(v)Native
				HawaiianThe term
				Native Hawaiian means any individual who is—
								(I)a citizen of the
				United States; and
								(II)a descendant of
				the aboriginal people, who prior to 1778, occupied and exercised sovereignty in
				the area that now constitutes the State of Hawaii.
								(vi)Tribal
				organizationThe term
				tribal organization has the meaning given that term in section
				4(l) of the Indian Self-Determination and Education Assistance Act
				(25 U.S.C.
				450b(l)).
							(I)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $7,000,000 for each of fiscal years 2010 and 2011.
						(J)Funding
				limitations
							(i)Nonapplicability
				of certain limitationsFunding under this paragraph shall be in
				addition to the dollar program limitations specified in paragraph (4).
							(ii)Limitation on
				use of fundsThe Administration may carry out this paragraph only
				with amounts appropriated in advance specifically to carry out this
				paragraph.
							.
			
	
		
			Passed the House of
			 Representatives November 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
